Case 8:18-cv-00643-SVW-ADS Document 103 Filed 10/08/20 Page 1 of 2 Page ID #:1294




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No.: 8:18-00643 SVW (ADS)                                 Date: October 8, 2020
   Title: Nancy Carolyn Wood v. City of Santa Ana, et al.


   Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                 Kristee Hopkins                                None Reported
                  Deputy Clerk                             Court Reporter / Recorder

       Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
                 None Present                                    None Present

   Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY
                         DEFENDANTS SHOULD NOT BE DISMISSED FOR
                         FAILURE TO PROSECUTE

          On November 5, 2019, Plaintiff was ordered to serve all defendants with the
   summons and Third Amended Complaint, and to file proofs of service by no later than
   February 3, 2020. [Dkt. No. 26]. After failing to serve any of the listed defendants,
   Plaintiff requested and received service by the United States Marshal Service. [Dkt. No.
   35]. The Order Granting Service by United States Marshal Service required that all
   defendants be served by May 4, 2020. [Id.]. A review of the docket in this case reflects
   that the Court has not received responsive pleadings from defendants Vinh Bui, Mom
   Supermarket, the Orange County District Attorney, Westland Real Estate Group, Manny
   Bucket, and German Lopez. It also reflects that Plaintiff has taken no further action to
   continue to prosecute this case against these defendants.

          Pursuant to Federal Rule of Civil Procedure 41(b), it is the responsibility of the
   plaintiff to prosecute the case against all defendants. This includes ensuring defendants
   are properly served with the summons and complaint and filing a request for entry of
   default and default judgment if defendants fail to file a responsive pleading.

        Plaintiff is hereby ORDERED TO SHOW CAUSE why defendants Vinh Bui,
   Mom Supermarket, the Orange County District Attorney, Westland Real Estate Group,
   Manny Bucket, and German Lopez should not be dismissed from this action due to



   CV-90 (03/15) – ALL                Civil Minutes – General                       Page 1 of 2
Case 8:18-cv-00643-SVW-ADS Document 103 Filed 10/08/20 Page 2 of 2 Page ID #:1295




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No.: 8:18-00643 SVW (ADS)                               Date: October 8, 2020
   Title: Nancy Carolyn Wood v. City of Santa Ana, et al.

   Plaintiff’s failure to prosecute this case against them. Plaintiff must file a written
   response by no later than October 22, 2020.

         Plaintiff is expressly warned that failure to timely file a response to
   this Order to Show Cause will result in a recommendation to the District
   Judge that the above listed defendants be dismissed for failure to prosecute
   and obey Court orders pursuant to Federal Rule of Civil Procedure 41(b).

          IT IS SO ORDERED.




                                                                       Initials of Clerk kh




   CV-90 (03/15) – ALL               Civil Minutes – General                      Page 2 of 2
